Opinion by

Kinney, J.
It appears that the parties in this case, filed a written agreement, substituting James-II. Cowles, Esq., special judge in the plaee of the lion. George II. "Williams, who was before his election counsel for one of the parties. In pursuance of the agreement,, which is entered of record, said Cowles acted in the capacity of judge in trying the ease, and gave written instructions-to the jury over his own signature..
Parties cannot create a* judicial officer, nor clothe persons-by any agreement,.however solemn, with the high prerogatives which alone' belong to a- regular constituted court; neither can the court itself delegate any of its powers to another; or adopt the acts of a stranger on the bench, as the judicial acta- of the court.- "Whenever- it appears from the record! that the (duties which belong' to the court conducting; the trial of a canse have been attempted to be exercised by any person other than a judge, an error is at ©nee disclosed, sufficitent to reverse, although the case may be free from error' in other respects; and although the instructions to the jury,' by tbe person substituted, may contain sound law.
The j udgment is-tberefore reversed and the case remanded to the district court of Yan Burén county for trial.
J udgment reversed».